Citation Nr: 1014676	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-12 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1978 to October 
1981 and from May 1985 to October 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim. The hearing was scheduled and 
subsequently held in August 2004.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The Board previously remanded the Veteran's claim of 
entitlement to service connection for PTSD in December 2005 
and February 2009 for additional evidentiary development.  
The requested development was completed and the Veteran's 
claim is before the Board for final appellate consideration.  
In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), 
the Board has re-phrased the issue on appeal as entitlement 
to service connection for an acquired psychiatric disorder 
claimed as PTSD.  

The issues of entitlement to a total disability evaluation 
based on individual unemployability (TDIU) and entitlement to 
an increased evaluation for a right knee disability have been 
raised by the record, but have not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  See Veteran's August 
2004 hearing testimony and September 2005 statement.  These 
issues were previously referred to the AOJ in February 2009, 
but to date, no action has been taken.  Therefore, these 
issues are again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
engaged in combat.
2.  The Veteran's statements that he had a "near death 
experience" following an April 1981 right knee surgery and 
that he fell 45-50 feet off of a pole in June 1985 and 
subsequently lost consciousness lack credibility.

3.  There is no credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.

4.  The Veteran's currently diagnosed anxiety disorder is 
related to his active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as anxiety 
disorder (mixed anxiety and depression), was incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disorder such as psychosis is manifest to a 
compensable degree within one year after separation from 
service, it may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  According to 38 C.F.R. § 
3.384 (2009), the term "psychosis" includes the following: 
a brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic disorder 
not otherwise specified (NOS), schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder. 

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2009); see also, Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) and be supported by the 
findings of a medical examiner.  See 38 C.F.R. § 4.125(a) 
(2009).  

In adjudicating a claim of service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2009); see also, 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (Feb. 8, 2000).

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also, Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

For claims filed on or after October 29, 2008, VA amended the 
regulations governing adjudication of PTSD claims by 
eliminating the need to provide evidence corroborating the 
occurrence of a claimed in-service stressor in claims in 
which PTSD was diagnosed in service.  See 74 Fed. Reg. 14491-
92 (Mar. 31, 2009).  This regulatory change is not applicable 
in the instant case as the Veteran does not allege, nor does 
the record reflect, that he was diagnosed with or treated for 
PTSD in service.

Factual Background and Analysis

The Veteran asserts that his acquired psychiatric disorder, 
to include PTSD, is related to service.  In particular, the 
Veteran asserts that (1) he had a "near death experience" 
following an April 1981 surgery while on active duty to 
repair a right knee injury; and (2) that, in June 1985, the 
Veteran re-injured his right knee climbing a pole and fell 
45-50 feet and was knocked unconscious.

Service treatment records (STRs) for the Veteran's period of 
active service from October 1978 to October 1981 are negative 
for a diagnosis of or treatment for any psychiatric 
abnormalities.  In February 1980, the Veteran underwent a 
right arthrotomy and partial menisectomy to repair a torn 
right medial meniscus.  An anesthesia note associated with 
this procedure indicated that the Veteran tolerated the 
spinal anesthesia well.  Following the procedure, the Veteran 
was awake and returned to the recovery room in good 
condition.  

In April 1981, the Veteran was placed under general 
anesthesia and underwent a proximal realignment of the right 
patella.  The surgeon also shaved fibrillated articular 
cartilage and performed a Solcum transfer of the pes 
anserinus tendons.  
Post-surgically, the Veteran was found to have intermittent 
bigeminy which evolved into superventricular cardiac 
arrhythmia.  This condition gradually resolved and there were 
no elevations in the Veteran's cardiac enzymes found at that 
time.  The remainder of the Veteran's hospitalization was 
uncomplicated.  There was no indication, as the Veteran 
alleges, that the anesthesia was administered improperly so 
as to cause a heart attack or that medical personnel had to 
use "paddles" to resuscitate the Veteran following a post-
surgical heart attack.

With regard to the Veteran's other claimed stressor, the 
Veteran sought care at sick call on June 3, 1985.  In 
particular, the Veteran indicated that his knee "collapsed" 
that morning.  The examiner prescribed ice and rest for five 
days.  The Veteran returned to sick call the next day for 
additional care.  He stated at that time that he "almost 
fell from pole because of knee yesterday."  The Veteran was 
reexamined on June 18, 1985 prior to undergoing a Medical 
Board Evaluation (MEB).  A notation on the examination report 
indicated that the Veteran re-injured his knee that same 
month while climbing a pole as part of advanced individual 
training (AIT).

A Statement of Medical Examination and Duty Status (DA Form 
2173) dated August 1985 indicated that the Veteran re-injured 
his right knee on June 3, 1985.  Specifically, the Veteran's 
knee collapsed while he was at the top of a pole that he had 
climbed as part of his military occupational specialty (MOS) 
training.  There was, however, no indication that he 
subsequently fell or lost consciousness as a result of this 
injury.  Shortly thereafter, the Veteran was medically 
separated from service by reason of physical disability.

The Veteran presented to a VA medical facility in May 2002 
for care.  The Veteran's past medical history was significant 
for generalized anxiety disorder (GAD) as well as chronic 
insomnia.  The impression was anxiety, apparently stable, and 
chronic insomnia (per history), among other conditions.  
Follow-up VA treatment notes dated July and August 2002 
diagnosed the Veteran as having "sleep disruption, at least 
partially related to knee pain, but also related to PTSD 
related to SC fall."  

The Veteran sought additional care at a VA mental health 
clinic in October 2002.  He indicated that he experienced 
nightmares about falling from a telephone pole in service and 
being pronounced dead.  A notation on the treatment note, 
however, indicated that the Veteran was never aware of being 
pronounced dead during the actual accident.  The impression 
was cocaine dependence and major depression, rule out PTSD.  
The examiner also attributed some of the Veteran's major 
depression and PTSD symptoms to his ongoing substance abuse.  
In fact, the examiner described the Veteran's symptoms as 
"atypical for PTSD to some extent." 

In a VA follow-up treatment note dated that same month, the 
Veteran reported falling off of a telephone pole while in the 
military.  He further indicated that he had no recollection 
of the claimed incident, but that he experienced nightmares 
of being pronounced dead as a result of the incident.  The 
examiner noted that the Veteran was also treated for GAD, 
PTSD, and depression.  Following a mental status examination, 
the Veteran was diagnosed as having "sleep disruption, at 
least partially related to knee pain, but also related to 
PTSD related to SC fall."

In November 2002, the Veteran's past medical history was 
significant for PTSD and a 12-year history of cocaine 
dependence.  According to the Veteran, he was medically 
separated from service in 1985 as a result of a knee injury.  
The Veteran further stated that his heart stopped beating 
during a second in-service knee surgery and that he had 
nightmares about this incident.  The impression was PTSD, 
among other conditions.  See also, April and December 2003 VA 
mental health treatment notes.

The Veteran was provided a VA Compensation and Pension (C&P) 
examination in March 2004.  The examiner diagnosed the 
Veteran as having chronic, moderate PTSD at that time and 
related this diagnosis to his "near death experience" 
following knee surgery in 1981.  Similarly, the Veteran was 
diagnosed as having PTSD and traumatic brain injury (TBI) in 
VA mental health clinic notes dated April 2004 and March 
2005.  The examiners related this diagnosis to his "SC 
[service-connected] fall."  The March 2005 VA examiner also 
noted that the Veteran had increased depression and anxiety 
related to the increased pain and swelling in his right lower 
extremity.  

The Veteran testified in connection with the current claim at 
an August 2004 Travel Board hearing.  Specifically, the 
Veteran expressed his belief that his currently diagnosed 
PTSD was related to the "heart attack I had on the table" 
during an in-service surgery to repair a knee injury.  The 
Veteran also reported symptoms of depression and anxiety as a 
result of this claimed incident.

A VA mental health intake note dated March 2006 found the 
Veteran to have daily depression and irritability.  The 
Veteran related these symptoms to (1) "dying on the 
operating table" while having knee surgery in 1981; (2) 
falling approximately 50 feet off of a telephone pole in 
service; and (3) having "resentments" towards the Federal 
government for not approving his application for service-
related disability benefits.  Following a mental status 
examination, the examiner diagnosed the Veteran as having 
depression NOS, rule out organic affective syndrome.  Follow-
up VA treatment notes dated June 2006 and March 2009 
diagnosed the Veteran as having either PTSD or depression 
NOS.  

The Veteran was afforded another VA C&P examination in July 
2009 in which he recalled the two claimed in-service 
stressors described above.  Following a mental status 
examination, the Veteran was diagnosed as having anxiety 
disorder NOS (mixed anxiety and depression).  The examiner 
specifically noted that the Veteran failed to meet the 
criteria for a PTSD diagnosis.  In particular, the examiner 
observed that neither the occurrence of the Veteran's claimed 
near-death experience following in-service knee surgery nor 
his claimed 50 foot fall from a telephone pole (and 
subsequent loss of consciousness) was supported by the 
credible evidence of record.  The examiner reviewed the 
Veteran's claims file and the Board's remand order in 
reaching this conclusion.  

Although the examiner acknowledged that the Veteran was 
diagnosed as having PTSD on more than one occasion during the 
pendency of this appeal, the examiner reported that these 
diagnoses were routinely made based on a history provided by 
the Veteran and without a review of the claims file.  On the 
other hand, the examiner specifically attributed the 
Veteran's currently diagnosed anxiety disorder NOS to his 
period of active service.  In fact, the examiner concluded:

The currently diagnosed anxiety disorder 
NOS is at least as likely as not related 
to the Veteran's military service.  The 
Veteran is clearly disturbed by 2 events 
that occurred in the service.  While 
there is no independent evidence to 
support his version of the surgery and 
fall, that the surgery did occur as did 
a near fall from a pole are documented 
in the records.  The Veteran experiences 
ongoing distress from his own experience 
of these 2 events.  Therefore, the 
currently diagnosed anxiety disorder NOS 
is at least as likely as not related to 
these 2 in service events.

In light of the multiple psychiatric diagnoses of record, the 
Board has rephrased the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as PTSD.  Medical evidence of record illustrates 
diagnoses of PTSD, major depressive disorder, depression, and 
generalized anxiety disorder.  See generally, Clemons, supra 
(finding that a claim for PTSD cannot be a claim limited only 
to that diagnosis, but must be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that the Secretary 
obtains in support of the claim).

Resolving all doubt in the Veteran's favor, the Board finds 
that the evidence of record supports a finding of service 
connection for an acquired psychiatric disorder (diagnosed as 
anxiety disorder NOS).  

The initial threshold question in this case requires a 
determination as to whether the Veteran was "engaged in 
combat with the enemy."  The Board finds that he was not.  
Notably, the record does not reflect, nor does the Veteran 
allege, that he received any of the decorations or awards 
traditionally associated with someone having engaged in 
combat such as the Combat Infantryman Badge, Purple Heart, or 
other awards signifying valor that could support a finding of 
having engaged in combat.  In fact, the Veteran specifically 
denied engaging in combat at the time of the most recent July 
2009 VA C&P examination.

The Veteran maintained the same stressors throughout the 
duration of his claim, but unfortunately, neither his claimed 
"near death experience" following an April 1981 in-service 
knee surgery, nor the June 1985 incident in which he 
purportedly fell 45-50 feet off of a telephone pole and was 
knocked unconscious, are corroborated by the evidence of 
record.  

The Board concedes in this case that the Veteran underwent 
right knee surgery in April 1981 and that post-surgically, he 
was found to have intermittent bigeminy which evolved into 
superventricular cardiac arrhythmia.  However, this condition 
gradually resolved and there were no elevations in the 
Veteran's cardiac enzymes found at that time.  The remainder 
of the Veteran's hospitalization was uncomplicated and there 
was no indication that (1) the anesthesia was administered 
improperly so as to cause a heart attack or (2) that medical 
personnel had to use "paddles" to resuscitate the Veteran 
following a post-surgical heart attack.   

The Board also concedes that the Veteran reported to sick 
call on more than one occasion after sustaining a right knee 
injury as a result of a near fall from the top of a pole that 
he had climbed in June 1985 as part of his MOS training.  
There was, however, no indication that he subsequently fell 
or lost consciousness as a result of this injury.  

While the Veteran was diagnosed as having PTSD on more than 
one occasion during the pendency of this claim, these VA 
examiners attributed his currently diagnosed PTSD to the 
claimed in-service stressors described immediately above, 
which the Board has found not to be credible.  See VA 
treatment records dated May, October, and November 2002; 
March and April 2004; May 2005; and June 2006.  
  
The fact that VA treatment records associated with the claims 
file linked the Veteran's currently diagnosed PTSD to his 
claimed in-service stressors are insufficient to alone 
substantiate the claim for PTSD, particularly where, as here, 
the Veteran's assertions regarding the nature and extent of 
his in-service injuries are not credible in light of the 
detailed information concerning the incidents that are 
contained in the STRs.  
 
Evidence that is simply information recorded by a medical 
examiner, unenhanced by additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
and a bare transcription of lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional.  See Howell 
v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, an opinion based on 
an inaccurate history has essentially no probative value.  
See Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994).     

In this case, the Veteran's assertions that he had a "near 
death experience" following an April 1981 in-service knee 
surgery and that he fell 45-50 feet off of the top of a pole 
in June 1985 and was knocked unconscious are not credible.  
As noted above, STRs are completely negative for the 
occurrence of the claimed in-service stressors as described 
by the Veteran.  As such, the Board finds that any and all 
statements made by the Veteran concerning his claimed in-
service injuries in this regard lack credibility.  Instead, 
the Board finds credible and probative the information 
contained in the STRs, which were created contemporaneously 
in time to the in-service incidents in question. 

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). Here, the 
Veteran's statements concerning his claimed near-death 
experience in April 1981 and his claimed fall from the top of 
the telephone pole in June 1985 (and subsequent loss of 
consciousness) served as the basis for his currently 
diagnosed PTSD.  

In light of the Board's determination that the Veteran's 
statements in this regard lack credibility, the Board further 
finds that any medical opinions of record which linked the 
Veteran's PTSD to his claimed "near death experience" 
following an April 1981 knee surgery and/or the claimed June 
1985 injuries sustained from falling 45-50 feet off of the 
top of a telephone pole and losing consciousness are entitled 
to no probative value because these opinions were based on an 
inaccurate factual history provided by the Veteran.  See 
Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006) (finding 
that reliance on a veteran's statements renders a medical 
opinion incredible only if the Board rejects the statements 
of a veteran); see also, Reonal v. Brown, 5 Vet. App. 458, 
460 (1993) (finding Board may reject medical opinion based on 
facts provided by a veteran previously found to be 
inaccurate).

The Board's opinion in this regard is buttressed by the July 
2009 VA C&P examination.  As discussed in detail above, the 
examiner reviewed the Veteran's claims file as well as the 
Board's February 2009 remand order before concluding that 
there was no evidence that either the Veteran's claimed near-
death experience following in-service knee surgery or his 
claimed 45-50 foot fall from the top of a telephone pole (and 
subsequent loss of consciousness) was supported by the 
credible evidence of record.  Thus, the Board finds the July 
2009 VA C&P examination report to be highly probative 
evidence against finding that the Veteran has PTSD due to a 
corroborated inservice stressor.  

The Veteran has also submitted lay statements during the 
pendency of this claim expressing the opinion that his 
currently diagnosed PTSD is related to service, and in 
particular, to his claimed near-death experience in April 
1981 and/or the June 1985 incident in which the Veteran 
purportedly fell 45-50 feet off of the top of a telephone 
pole and was knocked unconscious.  

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 
1313 (Fed. Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing psychiatric 
symptoms, if any, but he is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of the PTSD or its relationship to service, if any.  

On the other hand, however, there are competing opinions 
regarding the etiology of the Veteran's currently diagnosed 
anxiety disorder.  For example, the March 2005 VA examiner 
noted that the Veteran had increased depression and anxiety 
related to the increased pain and swelling in his right lower 
extremity.  On the other hand, the July 2009 VA C&P examiner 
attributed the Veteran's anxiety disorder NOS to service and 
particularly to his April 1981 in-service knee surgery and/or 
the June 1985 near fall from the top of a pole.

As discussed in significant detail above, STRs associated 
with the claims file made clear that the Veteran underwent 
right knee surgery in service in April 1981.  Post-
surgically, the Veteran was found to have intermittent 
bigeminy which evolved into superventricular cardiac 
arrhythmia.  This condition eventually resolved without 
complications.  Similarly, STRs documented the Veteran's near 
fall from the top of a telephone pole in June 1985.  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnoses of anxiety disorder NOS (mixed anxiety and 
depression).  Additionally, the Board finds the July 2009 VA 
C&P examination report, which linked the currently diagnosed 
anxiety disorder to service, to be highly probative evidence 
on the issue of service connection.  In this regard, the July 
2009 VA C&P examiner reviewed the Veteran's claims file, 
conducted an interview with the Veteran, and provided a 
complete opinion with supporting rationale.  Accordingly, 
entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as anxiety disorder NOS, is granted in 
this case.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as anxiety disorder NOS (mixed anxiety and 
depression), is granted subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


